Name: Council Regulation (EEC) No 1263/78 of 12 June 1978 fixing the protective amount to be included in the threshold price for wholly milled rice
 Type: Regulation
 Subject Matter: industrial structures and policy;  plant product;  agri-foodstuffs;  prices
 Date Published: nan

 No L 156/ 14 Official Journal of the European Communities 14. 6 . 78 COUNCIL REGULATION (EEC) No 1263/78 of 12 June 1978 fixing the protective amount to be included in the threshold price for wholly milled rice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ('), as last amended by Regu ­ lation (EEC) No 1260/78 (2), and in particular Article 14 (4) thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 14 (3) of Regulation (EEC) No 1418/76, the threshold prices for wholly milled rice are derived from the threshold prices for husked rice and included in addition an amount for the protection of the industry ; whereas that amount should be fixed at a level which takes account of the situation of the Community rice-processing industry and trends in imports of wholly milled rice, HAS ADOPTED THIS REGULATION : Article 1 The amount to be included in the threshold price for wholly milled rice for the protection of the industry shall be 1 1 -50 units of account per tonne . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 12 June 1978 . For the Council The President K. OLESEN 0) OJ No L 166, 25. 6. 1976, p. 1 . (2) See page 1 1 of this Official Journal .